DETAILED ACTION
Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species 1: Figures 7-12, drawn to a fastening portion in a form fitting manner and having an activation portion which forms part of the track.  
Species 2: Figures 13-17, drawn to a bayonet fastening portion and mating portion.

The species are independent or distinct for the reasons set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 10-25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species 1 requires a search in at least B29C65/56, whereas Species 2 is drawn to a bayonet connection which requires a search in at least B29C65/58.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Nathaniel Lucek on May 12, 2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-4, 7, and 10-25.   Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 8, and 9 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities: Regarding claim 10, the phrase should recite “Regarding claim 13, the phrase “the sliding track or the part of the sliding track” should be “a sliding track or a part of the sliding track” to properly introduce the term into the scope of the claimed subject matter.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, the phrase “wherein the fastening portion has a frame fittable into the receptacle and in which frame the press die engages in a form fitting manner when the additional comminution tool is in the operating position” is indefinite, since the fastening portion has not been associated with a corresponding structure.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites the foodstuff comminution system comprises at least one container which fails to further limit claim 21 from which it depends. Claims 17 and 21, from which claim 22 depends have already set forth details to the food stuff comminution device and additional tool, which are the foodstuff comminution system, having at least one container. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12-17, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20160158956 to Repac.
 In re claim 1, Repac teaches a foodstuff comminution system comprising: 
a foodstuff comminution device having a main part (2) which has a receptacle for a cutter part, and having an activation part (5) connected to the main part, for squeezing foodstuff material to be comminuted through a cutter part inserted in the receptacle, wherein the activation part is pivotable towards the cutter part from a placing position to a closing position (as shown in Figure 1) and subsequently from the closing position back to the placing position, and 
an additional comminution tool (6,7) securable in an operating position on the foodstuff comminution device, wherein the additional comminution tool in the operating position, conjointly with at least one component of the foodstuff comminution device, forms a grater, wherein foodstuff material which is to be comminuted by means of the grater is guided back and forth on a sliding track (surface area of between the holes of the coarse and fine grater and the surface area of the frame are consider the *track), and wherein the foodstuff comminution device provides at least a part of the sliding track (which is provided by the frame).
Per Merriam Webster Dictionary the plain and ordinary meaning of the term “track” is the course along which something moves or progresses. The foodstuff of Repac moves along the course of the surface area provided by main part (2), the surface area of the fine grater (6), and the surface area of the coarse grater (7).
In re claim 2, wherein the additional comminution tool (6,7) is securable in the operation position on the foodstuff comminution device in a non-destructive releasable manner (Para 0093).
In re claim 3, wherein the additional comminution tool (6,7) has a fastening portion (as shown in at least Fig. 2) and a tool portion (the apertures of 6,7 are the tool portion), wherein the tool portion in the operating position is disposed outside a pivoting range of the activation part (5).  
The Examiner notes, 6,7 are fastened to the main part (2). The plain and ordinary meaning of the term fastening, per Merriam-Webster Dictionary, is to to firmly fix or secure. Graters (6) and (7) are firmly fixed or secured to the frame (2) of Repac.
In re claim 4, the main part (2) has a mating fastening means for interacting with the fastening portion of the additional comminution tool to secure the additional comminution tool in the operating position on the main part (Para 0093).  
 	In re claim 10, wherein the activation part (5) has a press die (see Annotated Figure 2, below) which faces the main part (Para 0090). 
    PNG
    media_image1.png
    584
    689
    media_image1.png
    Greyscale

	In re claim 12, the additional comminution tool (6,7) is securable on the foodstuff comminution device without the activation part (5) having to be previously modified or separated from one another for securing the additional comminution tool on the food comminution device. 
In re claim 13, wherein an external side of the activation part that faces away from the main part (2) comprises the part of the sliding track (Fig. 3). 
  In re claim 14, wherein the additional comminution tool (6,7) has a further receptacle into which grater insert is fittable in a non-destructive releasable manner (Para 0093).  
In re claim 15, wherein the grater insert (6,7) has at least a plurality of grater projections.
In re claim 16, wherein the foodstuff comminution system has a plurality of different grater inserts (6,7) which are selectively fittable into the further receptacle (the receptacles graters 6,7 are fitted in are shown in at least Figure 2).  
In re claim 17, wherein the foodstuff comminution device has a coupling device (as shown in at least Figure 3) for coupling the foodstuff comminution device to a container (10).
The Examiner notes, the device has a plurality of walls, which couple the device to the container.
In re claim 23, wherein the foodstuff comminution device (as shown in at least Figure 1) is configured as a hand-held apparatus which, in a comminution procedure, is configured and specified for being held by hand or by hands, without being set down on a worktop. 
The Examiner notes, the device capable of being held by hands and not used on a worktop. 
In re claim 24, wherein the main part has a first handle part (the structure of the main part has various surfaces that can be held by a user and are therefore considered a handle) and the activation part (5) has a second handle part, both the first and second handle parts being disposed so as to be capable of being collectively encompassed and mutually compressible, by the fingers of one hand.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090078100 to Repac (hereinafter Repac ‘100) in view of Repac ‘956 and evidence to EP2002772 to Schleinzer.
In re claim 1, Repac ‘100 teaches a foodstuff comminution system comprising: 
a foodstuff comminution device having a main part (1) which has a receptacle (18) for a cutter part, and having an activation part (2) connected to the main part, for squeezing foodstuff material to be comminuted through a cutter part inserted in the receptacle, wherein the activation part is pivotable (via 11) towards the cutter part from a placing position to a closing position (Para 0034) and subsequently from the closing position back to the placing position.
Regarding claim 1, Repac ‘100 teaches a food comminution system with interchangeable cutting inserts, but does not teach the food comminution having an additional comminution tool securable in an operating position on the foodstuff comminution device, wherein the additional comminution tool in the operating position, conjointly with at least one component of the foodstuff comminution device forms a mandolin slicer or grater, wherein foodstuff material which is to be comminuted by means of the mandolin slicer or the greater is guided back and forth on a sliding track, and
wherein the foodstuff comminution device provides the sliding track, or at least a part of the sliding track.
	Repac ‘956 teaches in the art of comminution systems that it is known to have a foodstuff comminution device with an additional tool. Repac ‘956 teaches a device having a mandolin slicer (8) and graters (6,7). The mandolin slicer and graters as taught by Repac ‘956 both provides a sliding track. 
	Schleinzer provides evidence in the art of kitchen slicers that it is known to combine a slicer and a grater into a single device (Fig. 1). 
	It would have been obvious to one before the effective filing date of the invention to modify Repac ‘100 to have an additional tool, inclusive of a mandolin slicer or grater as taught by Repac ‘956 which is advantageous in that different comminution tool are made available in one appliance (Para 0013, Repac ‘956). Schleinzer further provides evidence of providing a slicer and grater on a single device which provides a single tool which is useable for various cutting functions. The evidence provided by Schleinzer provides further support that one having ordinary skill in the art would have been lead to combine the teachings of Repac ‘100 and Repac ‘956.
	In re claim 10, Repac ‘100 teaches wherein the activation part (2) has a press die (6) which faces the main part.
	In re claim 11, as best understood, modified Repac ‘100 teaches wherein the fastening portion has a frame (25, Repac ‘100) fittable into the receptacle and in which frame the press die engages in a form fitting manner when the additional comminution tool is in the operation position.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090078100 to Repac (hereinafter Repac ‘100) in view of Repac ‘956 and in further view of Tetreault, as applied to the above claims, and in further view of US Patent No. 9,174,352 to Repac (hereinafter Repac ‘352).
In re claim 17, modified Repac ‘100 teaches a foodstuff comminution device (Fig. 1), but does not teach the device has a coupling device for coupling the foodstuff comminution device to a container.
Repac ‘352 teaches a foodstuff comminution device having a pivoting actuation part with a coupling device (33) for coupling the foodstuff comminution device to the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Repac ‘100 with a coupling device as taught by Repac ‘352 to firmly join the actuation part to the container when the coupling device is tensioned (Col. 10, lines 52-61, Repac ‘352). When the coupling device is not tensioned it permits the actuation part to be easily detached from the container for the user to retrieve the cut food.
In re claim 18, modified Repac ‘100 teaches a container (6) coupled to the foodstuff comminution device by the coupling device, is capable of automatically catching foodstuff material comminuted by the foodstuff comminution device (as shown in at least Figure 2). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090078100 to Repac (hereinafter Repac ‘100) in view of Repac ‘956 and in further view of Tetreault, and in further view of Repac ‘352, as applied to the above claims, and in further view of WO20150189381 to Repac (hereinafter Repac ‘381).
In re claim 21, modified Repac ‘100 teaches an additional comminution tool, but does not teach the additional tool has a further coupling device for coupling the additional comminution tool to a container, and wherein the coupling device and the further coupling device are of identical configuration.
Repac ‘381 teaches in the art of comminution tools, a tool having a mandolin slicer and graters. Repac ‘381 teaches a collecting container having two separate chambers (Pg. 6, 11-19).
In light of the teachings of Repac ‘381, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of modified Repac ‘100 with a container having two compartments for separating the food cut from the foodstuff comminution device and the additional tool (Pg. 6, lines 11-19, Repec ‘381). 
It has been interpreted by the Examiner that a container having two separate chambers is considered as first and a second container. In this instance, the additional tool is capable of being coupled to either the first or second container.
While modified Repac ‘100 teaches providing the foodstuff comminution device and the additional tool with a container, the combination does not teach the additional comminution tool having a further coupling device.
Repac ‘352 teaches it is known in the art to provide a food comminution device with a coupling element (33).
It would have been obvious to one having ordinary skill in the art to provide the additional tool of modified Repec ‘100 with a coupling element as taught by Repac ‘352 to firmly join the additional tool to a container when the coupling device is tensioned (Col. 10, lines 52-61, Repac ‘352). Providing the additional tool with a coupling device to couple to the second container is merely a duplication of working essential parts. Duplication of the working parts would lead to the coupling devices being identical. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	In re claim 22, modified Repac ‘100 teaches wherein the foodstuff comminution system comprises at least one container capable of being coupled selectively to the foodstuff comminution device by the coupling device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090078100 to Repac (hereinafter Repac ‘100) in view of Repac ‘956, and evidence to Schleinzer, as applied to the above claims, and in further view of US Patent Application Publication No. 20120085850 to Tetreault.
In re claim 19, modified Repac ‘100 teaches an additional comminution tool is a grater (6,7), but does not teach the additional comminution tool (or grater) has a further coupling device for coupling the additional comminution tool to a container. 
Tetreault teaches in the art of graters, a coupling device (50) on the frame of the grater to couple a container (26) to the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the additional comminution tool of modified Repac ‘100 with a coupling device to couple to a container as taught by Tetreault to provide for an increased ease and safety or use while also containing the small pieces of food which fall through the grater (Paras 0034-0036, Tetreault). Providing the additional comminution tool with a container also maintains a clean working area, since the food is retained in the container.
In re claim 20, modified Repac ‘100 teaches wherein a container (26, Tetreault) coupled to the foodstuff comminution device by the further coupling device is capable of automatically catching foodstuff material comminuted by the additional comminution tool.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090078100 to Repac (hereinafter Repac ‘100) in view of Repac ‘956 and evidence to EP2002772 to Schleinzer, as applied to the above claims, and in further view of US Patent Application Publication No. 20120198980 to Bagley.
	In re claim 25, modified Repac ‘100 teaches an additional comminution tool, whereby in a comminution procedure a foodstuff material is capable of being guided by one hand back and forth on the sliding track while the foodstuff comminution device situated in the closing position is simultaneously freely held by the other hand, but does not teach the additional comminution tool having a support foot arranged to support the additional comminution on a worktop.
	Bagley teaches a foodstuff tool having a support foot (90,91) arranged to support the tool of a worktop. Rotation of the foot support permits the device to be moved between a stored and deployed position (0031) and permits the device to form a downward incline (Para 0038) to adjust the height of the device (Para 0030).
	It would have been obvious to one before the effective filing date of the invention to provide the additional commination tool of modified Repac ‘100 with a foot support as taught by Bagley to store the device when not in use and to permit a various downward inclinations, due to the adjustability of the height, when in use (Paras 0030, 0031, 0038).
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 6-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/849,320. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the instant application is merely broader in scope that all that is recited in claims 1 of ‘320. That is, claim 1 is anticipated by claim 1 of ‘320. Claims 3, 4, 6-25 of the instant application are anticipated by claims 2-21 of ‘320 by the same reasoning. 

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/849,348. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the instant application is merely broader in scope that all that is recited in claims 1 of ‘348. That is, claim 1 is anticipated by claim 1 of ‘348. Claims 2-25 of the instant application are anticipated by claims 2-25 of ‘348 by the same reasoning. 

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/849,374. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the instant application is merely broader in scope that all that is recited in claims 1 of ‘374. That is, claim 1 is anticipated by claim 1 of ‘374. Claims 2-24 of the instant application are anticipated by claims 2-24 of ‘374 by the same reasoning. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA2933118, CA 2607876, and US PGPUB 201100883329 teaches a slicer with a support. US PGPUBs 20140216226 and 20070095189 teaches a food comminution device and an additional device. KR20140029477, DE202013105878, and GB 2246510 teach different slicing blades on a single device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724